EXHIBIT 10.2

VOTING AGREEMENT AND WAIVER

THIS VOTING AGREEMENT AND WAIVER (this “Agreement”), dated as of April 24, 2006,
is made by and among Hologic, Inc., a Delaware corporation (the “Parent”) and
holders (the “Principal Stockholders”) of certain shares of Company Capital
Stock of R2 Technology, Inc., a Delaware corporation (the “Company”).
Capitalized terms used but not defined herein have the meanings ascribed to them
in the Merger Agreement (as defined below).

WHEREAS, concurrently herewith, Parent, Hydrogen Acquisition, Inc., a Delaware
corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), the Company,
and Scott Halsted, solely in his capacity as the Stockholder Representative,
have entered into an Agreement and Plan of Merger of even date herewith (as the
same may be amended from time to time, the “Merger Agreement”) providing for,
among other things, the merger of Merger Sub with and into the Company, subject
to the terms and conditions set forth in the Merger Agreement (the “Merger”),
with the Company being the entity surviving the Merger; and

WHEREAS, each of the Principal Stockholders, as of the date of this Agreement,
is the record owner and the “beneficial owner” (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
the number of outstanding shares of Company Capital Stock set forth opposite
her, his or its name as “Shares” on Schedule A attached hereto, and each
Principal Stockholder wishes to enter into this Agreement with respect to all of
such Shares and any additional shares of capital stock of the Company that such
Principal Stockholder hereafter acquires the right to vote, whether through
contract, purchase, exercise of an option or otherwise after the date of this
Agreement (“Additional Shares”); and

WHEREAS, in order to induce Parent to enter into the Merger Agreement, Parent
has requested that the Principal Stockholders, and the Principal Stockholders
have agreed to, enter into this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt, sufficiency
and adequacy of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

VOTING AGREEMENT; IRREVOCABLE GRANT OF PROXY; WAIVER

Section 1.1. Voting Agreement. During the term of this Agreement, each Principal
Stockholder hereby agrees to vote all the Shares and any Additional Shares to
approve and adopt the Merger Agreement (and any subsequent amendments thereto),
the Merger and all other agreements and actions contemplated by the Merger
Agreement to be undertaken in connection therewith, at every meeting of
stockholders of the Company, and at every adjournment thereof (or by written
consent in lieu of a meeting), at which such matters are submitted for the
consideration and vote of stockholders of the Company. Each Principal
Stockholder hereby further agrees that it will not vote (or give a written
consent with respect to) any Shares or Additional Shares in favor of the
approval of (i) any proposal or offer for a merger,



--------------------------------------------------------------------------------

consolidation, business combination, tender offer, sale of substantial assets,
sale of shares of capital stock or extraordinary transactions involving the
Company or any of its subsidiaries, other than the transactions contemplated by
the Merger Agreement, (ii) any reorganization, recapitalization, liquidation or
winding up of the Company or any other extraordinary corporate transaction
involving the Company (other than the conversion of all shares of Company
Preferred Stock into Company Common Stock pursuant to the Company Certificate of
Incorporation as contemplated by Section 1.7(a) of the Merger Agreement hereof),
or (iii) any corporate action the consummation of which would reasonably be
expected to frustrate the purposes, or prevent or delay the consummation, of the
Merger or the transactions contemplated by the Merger Agreement.

Section 1.2. Irrevocable Proxy. Each Principal Stockholder hereby revokes any
and all previous proxies granted with respect to such Principal Stockholder’s
Shares and/or Additional Shares. Each Principal Stockholder hereby grants a
proxy appointing Parent as such Principal Stockholder’s attorney-in-fact and
proxy, with full power of substitution, for and in such Principal Stockholder’s
name, to vote such Principal Stockholder’s Shares and/or Additional Shares in
favor of (a) the Merger, the execution and delivery by the Company of the Merger
Agreement and the adoption and approval of the Merger Agreement and the terms
thereof, (b) in favor of each of the other actions contemplated by the Merger
Agreement and (c) in favor of any action in furtherance of any of the foregoing;
and against (x) any proposal or offer for a merger, consolidation, business
combination, tender offer, sale of substantial assets, sale of shares of capital
stock or similar transactions involving the Company or any of its subsidiaries,
other than the transactions contemplated by the Merger Agreement, (y) any
reorganization, recapitalization, liquidation or winding up of the Company or
any other extraordinary transaction involving the Company (other than the
conversion of all shares of Company Preferred Stock into Company Common Stock
pursuant to the Company Certificate of Incorporation as contemplated by
Section 1.7(a) of the Merger Agreement), or (z) any corporate action the
consummation of which would reasonably be expected to frustrate the purposes, or
prevent or delay the consummation, of the Merger or the transactions
contemplated by the Merger Agreement. Simultaneously with the execution and
delivery of this Agreement, each Principal Stockholder is delivering to the
Parent a proxy in the Form of Annex A hereto. The proxy granted by each
Principal Stockholder pursuant to this Section 1.2 is irrevocable to the extent
permitted by Delaware law, is coupled with an interest and is granted in
consideration of Parent’s entering into this Agreement and the Merger Agreement
and incurring certain related fees and expenses. The proxy granted by each
Principal Stockholder shall terminate on the Voting Covenant Expiration Date.

Section 1.3. Waiver of Appraisal Rights. Each Principal Stockholder hereby
agrees not to exercise her, his or its appraisal rights pursuant to Section 262
of the Delaware General Corporation Law or other relevant provisions with
respect to the Merger, the Merger Agreement or the transactions contemplated
thereby.

 

VOTING AGREEMENT AND WAIVER   Page 2



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS

Each Principal Stockholder severally represents and warrants to Parent that:

Section 2.1. Valid Title. Such Principal Stockholder is the lawful record and
beneficial owner of such Principal Stockholder’s Shares, free and clear of any
lien, charge, encumbrance or claim of whatever nature. None of such Principal
Stockholder’s Shares is subject to any voting trust or other agreement or
arrangement with respect to the voting of such Shares, except as otherwise set
forth on Schedule B hereto.

Section 2.2. Non-Contravention. The execution, delivery and performance by such
Principal Stockholder of this Agreement and the consummation of the transactions
contemplated hereby (i) is within such Principal Stockholder’s powers, have been
duly authorized by all necessary action, and no other actions on the part of
such Principal Stockholder are necessary to authorize the Agreement or to
consummate the transactions contemplated hereby, and (ii) does not and will not
(A) violate, contravene or constitute a default under, (B) give rise to a right
of termination, cancellation or acceleration of any right or obligation of such
Principal Stockholder under, any statute, rule or regulation applicable to such
Principal Stockholder or injunction, order or decree binding on such Principal
Stockholder or (C) result in the imposition of any lien on any Shares or
Additional Shares.

Section 2.3. Binding Effect. This Agreement has been duly executed and delivered
by such Principal Stockholder and is the valid and binding agreement of such
Principal Stockholder, enforceable against such Principal Stockholder in
accordance with its terms, except: (i) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally; and (ii) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. If this Agreement is being executed in a representative or
fiduciary capacity, the person signing this Agreement ahs full power and
authority to enter into and perform this Agreement.

Section 2.4. Shares. As of the date hereof, (a) such Principal Stockholder is
the legal and beneficial owner of the number of Shares set forth opposite her,
his or its name on Schedule A hereto, which Shares represent the only shares of
capital stock of the Company legally or beneficially owned by such Principal
Stockholder, and (b) except as set forth on Schedule A, such Principal
Stockholder owns no options or warrants to purchase or other rights to subscribe
for or otherwise acquire any securities of the Company.

Section 2.5. Accuracy of Representations. The representations and warranties
contained in this Agreement are accurate in all respects as of the date of this
Agreement, will be accurate in all respects at all times through the Voting
Covenant Expiration Date and will be accurate in all respects as of the date of
the consummation of the Merger as if made on that date.

 

VOTING AGREEMENT AND WAIVER   Page 3



--------------------------------------------------------------------------------

ARTICLE III

COVENANTS OF STOCKHOLDERS

Each Principal Stockholder, in its capacity as a stockholder of the Company,
hereby covenants and agrees that:

Section 3.1. No Proxies for, or Encumbrances on, Principal Stockholder Shares.
Except as provided in this Agreement, such Principal Stockholder shall not,
during the term of this Agreement, without the prior written consent of Parent,
directly or indirectly, (i) grant any proxies or enter into any voting trust or
other agreement or arrangement with respect to the voting of any Shares or
Additional Shares to any person other than Parent, (ii) sell, assign, transfer,
encumber or otherwise dispose of, or enter into any contract, option or other
arrangement or commitment with respect to the direct or indirect sale,
assignment, transfer, encumbrance or other disposition of, any Shares or
Additional Shares to any person other than Parent (other than the conversion of
all shares of Company Preferred Stock into Company Common Stock pursuant to the
Company Certificate of Incorporation as contemplated by Section 1.7 of the
Merger Agreement), or (iii) take any other action that would in any way
restrict, limit or interfere with the performance of such Principal
Stockholder’s obligations hereunder or the transactions contemplated hereby.

ARTICLE IV

MISCELLANEOUS

Section 4.1. Further Assurances. Except as otherwise provided in the Merger
Agreement, from time to time, each Principal Stockholder will, at the request of
Parent, execute and deliver or cause to be executed and delivered all further
documents and instruments and use their respective reasonable best efforts to
secure such consents and take all such further action reasonably necessary for
the purpose of carrying out and furthering the intent of this Agreement.

Section 4.2. Specific Performance. The parties hereto agree and each Principal
Stockholder expressly acknowledges that Parent may be irreparably damaged if for
any reason any Principal Stockholder fails to perform any of its obligations
under this Agreement, and that Parent would not have any adequate remedy at law
for money damages in such event. Accordingly, each Principal Stockholder agrees
that in the case of the failure of any Principal Stockholder to perform, Parent
shall be entitled to specific performance and injunctive and other equitable
relief to enforce the performance of this Agreement by such nonperforming
Principal Stockholder, and further agrees that any such specific performance and
injunctive and/or other equitable relief, in addition to remedies at law or
damages, is the appropriate remedy for any such failure to perform, and further
agrees that such Principal Stockholder will not seek, and agrees to waive any
requirement for, the securing or posting of a bond in connection with Parent’s
seeking or obtaining such equitable relief. This provision is without prejudice
to any other rights that Parent may have against any Principal Stockholder for
any failure to perform its obligations under this Agreement.

 

VOTING AGREEMENT AND WAIVER   Page 4



--------------------------------------------------------------------------------

Section 4.3. Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly delivered on the
date of receipt, if delivered by hand, two (2) business days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, or one
business day after it is sent by receipt – confirmed telecopy or via a reputable
nationwide overnight courier service for next business day delivery, if to
Parent, at its address set forth below its signature hereto, together with a
copy to Brown Rudnick Berlack Israels LLP, One Financial Center, Boston,
Massachusetts 02111 (Attention: Philip J. Flink, Esq.); and if to a Principal
Stockholder, to such Principal Stockholder at her, his or its address set forth
on Schedule A hereto with a copy to each of R2 Technology, Inc., 1195 West
Fremont Avenue Sunnyvale, CA 94087 (Attention: John Pavlidis), and Latham &
Watkins LLP, 135 Commonwealth Drive, Menlo Park, California 94025 (Attention:
Patrick A. Pohlen, Esq.). Any party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other parties notice in the manner herein set forth.

Section 4.4. Term of Agreement; Voting Covenant Expiration Date. The term of
this Agreement shall commence on the date hereof, and such term, this Agreement
and the proxy(ies) granted in and pursuant to Section 1.2 hereof shall terminate
upon the earliest to occur of (i) the Effective Time, (ii) the date on which the
Merger Agreement is terminated in accordance with its terms, and (iii) the date
on which Parent provides written notice of termination of this Agreement to the
Principal Stockholders (such date, the “Voting Covenant Expiration Date”). Upon
such termination, no party shall have any further obligations or liabilities
hereunder; provided, that such termination shall not relieve any party from
liability for any breach of this Agreement prior to such termination.

Section 4.5. Survival of Representations and Warranties. All representations,
warranties and covenants contained in this Agreement shall survive delivery of
and payment for the Shares.

Section 4.6. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that Parent may assign its rights and
obligations to any affiliate of Parent and provided, further, that no Principal
Stockholder may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of Parent.

Section 4.7. Governing Law and Venue. THIS AGREEMENT SHALL BE DEEMED TO BE MADE
IN, AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS TO BE
PERFORMED WHOLLY IN SUCH STATE. The parties hereby (a) irrevocably submit to the
jurisdiction of the Chancery Court of the State of Delaware and the federal
courts of the United States of America located in the State of Delaware solely
in respect of the interpretation and enforcement of the provisions of this
Agreement and in respect of the transactions contemplated hereby and thereby and
(b) waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof, that it is not subject
to such jurisdiction or that such action, suit or proceeding may not be brought
or is not maintainable in said courts or that the venue thereof

 

VOTING AGREEMENT AND WAIVER   Page 5



--------------------------------------------------------------------------------

may not be appropriate or that this Agreement may not be enforced in or by such
courts, and the parties irrevocably agree that all claims with respect to such
action or proceeding shall be heard and determined in such courts. The parties
hereby consent to and grant any such court’s jurisdiction over the person of
such parties and over the subject matter of such dispute and agree that mailing
of process or other papers in connection with any such action or proceeding in
the manner provided in Section 4.3 hereof.

Section 4.8. Entire Agreement, Amendments, Waivers. This Agreement supersedes
all prior agreements, written or oral, between the parties hereto with respect
to the subject matter hereof and contains the entire agreement between the
parties with respect to the subject matter hereof. This Agreement may not be
amended, supplemented or modified, and no provisions hereof may be modified or
waived, except by an instrument in writing signed by the parties hereto. No
waiver of any provision hereof by any party shall be deemed a waiver of any
other provision hereof by such party, nor shall any such waiver be deemed a
continuing waiver of any provision hereof by such party.

Section 4.9. Severability. If any provision of this Agreement or the application
of such provision to any person or circumstances shall be held invalid or
unenforceable by a court of competent jurisdiction, such provision or
application shall be unenforceable only to the extent of such invalidity or
unenforceability, and the remainder of the provisions not held invalid or
unenforceable and the application of such provisions to persons or circumstances
other than the party as to which it is held invalid, and the remainder of this
Agreement, shall not be affected.

Section 4.10. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instruments.

Section 4.11. Headings. The headings and captions used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

Section 4.12. Obligations Separate; Principal Stockholder Capacity Only. All
representations, warranties, covenants, agreements and obligations of Principal
Stockholders hereunder are several and not joint, and solely relate to matters
involving the subject Principal Stockholder, and not the other Principal
Stockholders. The parties hereto acknowledge and agree that each Principal
Stockholder’s obligations hereunder are solely in his, her or its capacity as a
stockholder of the Company, and that none of the provisions set forth in this
agreement shall restrict or otherwise limit such Principal Stockholder, and
nothing herein shall limit or affect the duties of or any actions taken by a
Principal Stockholder (or any of their respective Affiliates) in each case, in
his or her capacity as an officer or director of the Company (or otherwise as a
fiduciary to any person resulting from any circumstances other than as a
stockholder of the Company).

Section 4.13. Construction. In the event of an ambiguity or a question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

 

VOTING AGREEMENT AND WAIVER   Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement and
Waiver to be duly executed as of the day and year first above written.

 

HOLOGIC, INC. By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Chief Financial
Officer, Treasurer Address  

35 Crosby Drive

Bedford, MA 01730

 

VOTING AGREEMENT AND WAIVER   Page 7



--------------------------------------------------------------------------------

[SIGNATURE PAGE] PRINCIPAL STOCKHOLDER: ALTA V LIMITED PARTNERSHIP By: Alta V
Management Partners, L.P. By:  

/s/ Eileen McCarthy

Name:   Eileen McCarthy Title:   General Partner Address:   c/o Alta
Communications   200 Calrendon St.   Floor 51   Boston, MA 02166 CUSTOMS HOUSE
PARTNERS By:  

/s/ Eileen McCarthy

Name:   Eileen McCarthy Title:   Under Power of Attorney Address:   c/o Alta
Communications   200 Calrendon St.   Floor 51   Boston, MA 02166 ARCH VENTURE
FUND III, L.P. By: ARCH Venture Partners, LLC, its general partner By:  

/s/ Steven Lazarus

Name:   Steven Lazarus Title:   Managing Director Address:   8725 W. Higgins
Road   Suite 290   Chicago, IL 60631

ARCH VENTURE FUND II, L.P.

a Delaware limited partnership

By: ARCH MANAGEMENT PARTNERS II, L.P.

a Delaware limited partnership, its general partner

By ARCH Venture Partners, L.P.

a Delaware limited partnership, its general partner

 

VOTING AGREEMENT AND WAIVER   Page 8



--------------------------------------------------------------------------------

By: ARCH Venture Corporation an Illinois corporation, its general partner By:  

/s/ Steven Lazarus

Name:   Steven Lazarus Title:   Managing Director Address:   8725 W. Higgins
Road   Suite 290   Chicago, IL 60631 MORGAN STANLEY VENTURE PARTNERS III, L.P.
By: Morgan Stanley Venture Partners III, L.L.C., its General Partner By: Morgan
Stanley Venture Capital III, Inc., its Institutional Managing Member By:  

/s/ Scott Halstead

Name:   Scott Halstead Title:   Managing Member MORGAN STANLEY VENTURE INVESTORS
III, L.P. By: Morgan Stanley Venture Partners III, L.L.C., its General Partner
By: Morgan Stanley Venture Capital III, Inc., its Institutional Managing Member
By:  

/s/ Scott Halstead

Name:   Scott Halstead Title:   Managing Member SIGMA PARTNERS II, L.P. By:
SIGMA MANAGEMENT II, L.P., its General Partner By:  

/s/ J. Burgess Jamieson

Name:   J. Burgess Jamieson Title:   Managing General Partner Address:   1600 El
Camino Real   Suite 280   Menlo Park, CA 94025 SIGMA ASSOCIATES II, L.P. By:
SIGMA MANAGEMENT II, L.P., its General Partner By:  

/s/ J. Burgess Jamieson

Name:   J. Burgess Jamieson Title:   Managing General Partner Address:   1600 El
Camino Real   Suite 280   Menlo Park, CA 94025

 

VOTING AGREEMENT AND WAIVER   Page 9



--------------------------------------------------------------------------------

Schedule A

 

     Shares

Principal Stockholder

Name and Address

   Number
of Shares
of
Common
Stock   

Number of Shares and Series of Preferred Stock

Alta V Limited Partnership    0   

989,600 shares of Series A-1 Preferred Stock

358,417 shares of Series B-1 Preferred Stock

742,200 shares of Series C-1 Preferred Stock

346,953 shares of Series D-1 Preferred Stock

76,123 shares of Series E-1 Preferred Stock

130,627 shares of Series F-1 Preferred Stock

49,480 shares of Series G-1 Preferred Stock

Customs House Partners    0   

10,400 shares of Series A-1 Preferred Stock

3,767 shares of Series B-1 Preferred Stock

7,800 shares of Series C-1 Preferred Stock

3,646 shares of Series D-1 Preferred Stock

800 shares of Series E-1 Preferred Stock

1,373 shares of Series F-1 Preferred Stock

520 shares of Series G-1 Preferred Stock

ARCH Venture Fund III, L.P.    0   

375,000 shares of Series C-1 Preferred Stock

392,903 shares of Series D-1 Preferred Stock

133,809 shares of Series E-1 Preferred Stock

13,333 shares of Series F-1 Preferred Stock

37,500 shares of Series G-1 Preferred Stock

 

VOTING AGREEMENT AND WAIVER   Page 10



--------------------------------------------------------------------------------

ARCH Venture Fund II, L.P.    0   

500,000 shares of Series A-1 Preferred Stock

264,425 shares of Series B-1 Preferred Stock

13,333 shares of Series F-1 Preferred Stock

37,500 shares of Series G-1 Preferred Stock

Morgan Stanley Venture Partners III, L.P.    447,074   

3,193,388 shares of Series C-1 Preferred Stock

486,756 shares of Series D-1 Preferred Stock

70,184 shares of Series E-1 Preferred Stock

182,479 shares of Series F-1 Preferred Stock

114,050 shares of Series G-1 Preferred Stock

Morgan Stanley Venture Investors III, L.P.    42,926   

306,612 shares of Series C-1 Preferred Stock

46,736 shares of Series D-1 Preferred Stock

6,739 shares of Series E-1 Preferred Stock

17,521 shares of Series F-1 Preferred Stock

10,950 shares of Series G-1 Preferred Stock

Sigma Partners II, L.P.    246,500   

929,600 shares of Series A-1 Preferred Stock

336,832 shares of Series B-1 Preferred Stock

348,780 shares of Series C-1 Preferred Stock

272,897 shares of Series D-1 Preferred Stock

100,154 shares of Series E-1 Preferred Stock

99,199 shares of Series F-1 Preferred Stock

23,250 shares of Series G-1 Preferred Stock

Sigma Associates II, L.P.    18,554   

70,400 shares of Series A-1 Preferred Stock

25,353 shares of Series B-1 Preferred Stock

26,220 shares of Series C-1 Preferred Stock

20,542 shares of Series D-1 Preferred Stock

7,538 shares of Series E-1 Preferred Stock

7,467 shares of Series F-1 Preferred Stock

1,750 shares of Series G-1 Preferred Stock

 

VOTING AGREEMENT AND WAIVER   Page 11



--------------------------------------------------------------------------------

Annex A

PROXY

The undersigned, for consideration received, hereby appoints Hologic, Inc., a
Delaware corporation (“Parent”), its proxy, with full power of substitution, to
vote all shares of capital stock owned or later acquired by the undersigned, and
all shares that the undersigned is or becomes entitled to vote pursuant to
contract, trust, deed or otherwise, at every meeting of stockholders of R2
Technology, Inc., a Delaware corporation (“Company”), and at every adjournment
thereof (and by written consent in lieu of a meeting if any such matters are
submitted for the consideration and vote of stockholders of the Company
thereby), to be held for the purpose of voting upon a proposal to approve and
adopt the Agreement and Plan of Merger, dated as of April 24, 2006 (the “Merger
Agreement”), by and among Parent, Hyrdrogen Acquisition, Inc., a Delaware
corporation, the Company and the Stockholder Representative, solely in such
representative capacity, the Merger (as defined in the Merger Agreement) and all
agreements and actions contemplated by the Merger Agreement FOR such proposal
and AGAINST: (i) any proposal or offer for a merger, consolidation, business
combination, tender offer, sale of substantial assets, sale of shares of capital
stock or similar transactions involving the Company or any of its subsidiaries,
other than the transactions contemplated by the Merger Agreement, (ii) any
reorganization, recapitalization, liquidation or winding up of the Company or
any other extraordinary transaction involving the Company (other than the
conversion of all shares of Company Preferred Stock into Company Common Stock
pursuant to the Company Certificate of Incorporation as contemplated by
Section 1.7 of the Merger Agreement), or (iii) any corporate action the
consummation of which would reasonably be expected to frustrate the purposes, or
prevent or delay the consummation, of the Merger or the transactions
contemplated by the Merger Agreement.

Each Principal Stockholder may vote his, her or its Shares and/or Additional
Shares on all matters not referred to in this proxy, and the attorneys and
proxies named above may not exercise this proxy with respect to such other
matters.

This proxy is subject to the terms of that certain Voting Agreement and Waiver
dated as of April 24, 2006 between the undersigned and Parent, a copy of which
is attached hereto (the “Voting Agreement”), is coupled with an interest,
revokes all prior proxies granted by the undersigned with respect to such
shares, is irrevocable and shall terminate and be of no further force or effect
automatically on the Voting Covenant Expiration Date (as defined in the Voting
Agreement).

[PROXY SIGNATURE PAGE FOLLOWS]

 

VOTING AGREEMENT - FORM OF PROXY

 



--------------------------------------------------------------------------------

[PROXY SIGNATURE PAGE]

Dated: April 24, 2006

 

ALTA V LIMITED PARTNERSHIP By: Alta V Management Partners, L.P. By:  

/s/ Eileen McCarthy

Name:   Eileen McCarthy Title:   General Partner Address:   c/o Alta
Communications   200 Calrendon St.   Floor 51   Boston, MA 02166 CUSTOMS HOUSE
PARTNERS By:  

/s/ Eileen McCarthy

Name:   Eileen McCarthy Title:   Under Power of Attorney Address:   c/o Alta
Communications   200 Calrendon St.   Floor 51   Boston, MA 02166 ARCH VENTURE
FUND III, L.P. By: ARCH Venture Partners, LLC, its general partner By:  

/s/ Steven Lazarus

Name:   Steven Lazarus Title:   Managing Director Address:   8725 W. Higgins
Road   Suite 290   Chicago, IL 60631

ARCH VENTURE FUND II, L.P.

a Delaware limited partnership

 

VOTING AGREEMENT - FORM OF PROXY

 



--------------------------------------------------------------------------------

By: ARCH MANAGEMENT PARTNERS II, L.P. a Delaware limited partnership, its
general partner

By ARCH Venture Partners, L.P.

a Delaware limited partnership, its general partner

By: ARCH Venture Corporation an Illinois corporation, its general partner By:  

/s/ Steven Lazarus

Name:   Steven Lazarus Title:   Managing Director Address:   8725 W. Higgins
Road   Suite 290   Chicago, IL 60631 MORGAN STANLEY VENTURE PARTNERS III, L.P.
By: Morgan Stanley Venture Partners III, L.L.C., its General Partner By: Morgan
Stanley Venture Capital III, Inc., its Institutional Managing Member By:  

/s/ Scott Halstead

Name:   Scott Halstead Title:   Managing Member MORGAN STANLEY VENTURE INVESTORS
III, L.P. By: Morgan Stanley Venture Partners III, L.L.C., its General Partner
By: Morgan Stanley Venture Capital III, Inc., its Institutional Managing Member
By:  

/s/ Scott Halstead

Name:   Scott Halstead Title:   Managing Member SIGMA PARTNERS II, L.P. By:
SIGMA MANAGEMENT II, L.P., its General Partner By:  

/s/ J. Burgess Jamieson

Name:   J. Burgess Jamieson Title:   Managing General Partner Address:   1600 El
Camino Real   Suite 280   Menlo Park, CA 94025 SIGMA ASSOCIATES II, L.P. By:
SIGMA MANAGEMENT II, L.P., its General Partner By:  

/s/ J. Burgess Jamieson

Name:   J. Burgess Jamieson Title:   Managing General Partner Address:   1600 El
Camino Real   Suite 280   Menlo Park, CA 94025

 

VOTING AGREEMENT - FORM OF PROXY

 